Title: To George Washington from James McHenry, 8 August 1798
From: McHenry, James
To: Washington, George



Dr Sir,
War Department [Philadelphia] 8th August 1798

I am sorry to be obliged to communicate to you, that a malignant fever, has again not only made its appearance, but some progress in this unfortunate City; and that an attack of my old bilious complaint, at present confines me, and prevents me, from making preparations, for removing my family, and the Office.

The enclosed copy of a late letter, to the President of the United States, will inform you fully of my proposals to him, for arranging the twelve regiments of Infantry; calling to my effective aid, for purposes connected with great public utility, the Inspector General, and General Knox; and also of my ideas, on the subject of allowing you a Secretary, and to him the emoluments provided by law. I am Sir with great consideration & respect your obedt hble servant

James McHenry

